 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number: 6:18-PO-0118-JDP
12                      Plaintiff,
13                                                    MOTION TO VACATE REVIEW
                                                      HEARING AND DISMISS CASE
14    MATTHEW A. PARDUE,                              PURSUANT TO A DEFERRED
15                      Defendant.                    JUDGEMENT AGREEMENT; AND
                                                      ORDER THEREON
16

17

18

19          On February 26, 2018, Defendant pled guilty to Possession of a Controlled Substance.

20   Pursuant to a Deferred Judgment Agreement, this Court sentenced him to 12 month of

21   unsupervised probation with the conditions he: Obey all laws, report any new law violations

22   within 7 days, and pay a fine of $800. A review hearing was scheduled for 1/29/2019.

23          The United States, by and through its representative, Susan St. Vincent hereby moves the

24   Court for an Order to Vacate the review hearing on January 29, 2019. To date, Defendant has

25   substantially complied with all the terms of unsupervised probation imposed by this Court.

26   Further, the Defendant has substantially met all conditions of the Deferred Judgment Agreement,

27   and the United States hereby moves the Court for an order of dismissal pursuant to Rule 48 of the

28   Federal Rules of Criminal Procedure.
                                                      1
 1            .

 2

 3            Dated: January 17, 2018                     /S/ Susan St. Vincent_________
                                                          Susan St. Vincent
 4                                                        Legal Officer
 5                                                        Yosemite National Park

 6

 7

 8
                                           ORDER
 9

10            Upon application of the United States, and good cause having been shown therefor, IT IS

11   HEREBY ORDERED that the review hearing scheduled for January 29, 2019, in the above
     referenced matter, United States v. Pardue, 6:18-PO-00118-JDP, be vacated and the case is
12
     hereby dismissed.
13

14
     IT IS SO ORDERED.
15

16   Dated:       January 22, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
